 Case 8:21-cv-00694-SDM-JSS Document 1 Filed 03/23/21 Page 1 of 7 PageID 1



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


BARRY LEE MERA,

            Plaintiff,                            CASE NO.:
v.

EVO PAYMENTS INTERNATIONAL, LLC,

           Defendant.
_______________________________________/

                                  COMPLAINT

       Plaintiff, BARRY LEE MERA, by and through his undersigned counsel,

hereby sues Defendant, EVO PAYMENTS INTERNATIONAL, LLC, and states as

follows:

                         JURISDICTION AND VENUE

       1.   Jurisdiction of this Court is invoked pursuant to the Americans With

Disabilities Act Amendments of 2008 (“ADAAA”), 42 U.S.C. Ch. 126 § 12101 et

seq.

       2.   Venue lies within United States District Court for the Middle District

of Florida, Tampa Division, because a substantial part of the events giving rise to

this claim occurred in this Judicial District and is therefore proper pursuant to 28

U.S.C. 1391(b).
 Case 8:21-cv-00694-SDM-JSS Document 1 Filed 03/23/21 Page 2 of 7 PageID 2



                                    PARTIES

      3.     At all times material herein, Plaintiff, BARRY LEE MERA, was and is

a resident of Hillsborough County, Florida.

      4.     At all times material herein, Defendant, EVO PAYMENTS

INTERNATIONAL, LLC, was and is a foreign company, licensed and authorized

to and doing business in Hillsborough County, Florida.

      5.     Defendant is an employer as defined by the laws under which this

action is brought and employs the required number of employees.

                     ADMINISTRATIVE PREREQUISITES

      6.     All conditions precedent to bringing this action have occurred.

      7.     On January 27, 2021, Plaintiff filed a timely Charge of Discrimination

with the Equal Opportunity Employment Commission (“EEOC”) and the Florida

Commission on Human Relations (“FCHR”). The Right to Sue was issued on

March 1, 2021.

                           FACTUAL ALLEGATIONS

      8.     Plaintiff was hired by Sterling Payment Technologies as Security

Administrator on or around January 20, 2015.

      9.     On or around January 31, 2016, Plaintiff was promoted to Senior

Director of IT Security.

      10.    On January 6, 2017, EVO Payments International bought Sterling

Payment Technologies.
 Case 8:21-cv-00694-SDM-JSS Document 1 Filed 03/23/21 Page 3 of 7 PageID 3



          11.   On or around June 30, 2017, Plaintiff was moved into the role of

Director IT Governance Risk and Compliance.

          12.   Plaintiff received increases in pay and bonuses in March 2018, March

2019, and March 2020 with an outstanding performance review.

          13.   On or around March 15, 2020, the Tampa location where Plaintiff

worked closed due to covid-19 and he began working remotely from home.

          14.   On or around May 17, 2020, Plaintiff was diagnosed with

cardiomyopathy.

          15.   On or around June 1, 2020, respondent partially re-opened the Tampa

office.

          16.   On or around July 20, 2020, Plaintiff’s doctor submitted ADA

paperwork to respondent. Plaintiff was approved for an ADA accommodation on

July 27, 2020 to work from home through December 31, 2020.

          17.   On November 6, 2020, Plaintiff confirmed that he would be returning

to the office on January 6, 2021. However, after the rise in covid-19 case, Plaintiff

emailed his immediate supervisor, Kelvin Arcelay, on November 25, 2020,

informing him that he felt it was not in his best interest to return to work at the

office.

          18.   On or around December 1, 2020, head of HR, Katie Lafiendra, called

Plaintiff requesting that he come into the office. She said that EVO is not a work

from home company even though they had been doing it for the last six months.
 Case 8:21-cv-00694-SDM-JSS Document 1 Filed 03/23/21 Page 4 of 7 PageID 4



Plaintiff asked if she was aware of his approved ADA accommodations and she

was not.

       19.    On or around December 10, 2020, Plaintiff received an outstanding

review.

       20.    On January 4, 2020, Plaintiff continued to work remotely from home

as he was waiting to receive updated ADA accommodation paperwork from his

doctor. At the end of the day, Plaintiff received an email from Kelvin Arcelay

confirming that Plaintiff was at the office and will be moving forward. Plaintiff

responded that he was in the process of getting updated ADA accommodation

paperwork from his doctor due to the rise in covid-19 cases and that his doctor

would be submitting on his behalf.

       21.    Shortly afterwards, Plaintiff received an email from Katie Lafiandra

with a termination letter effective immediately.

                           COUNT I
      AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008
             (“ADAAA”) DISABILITY DISCRIMINATION

       22.    Plaintiff realleges and adopts the allegations in paragraphs 1 through

21 as if set out in full hereafter.

       23.    Plaintiff is an individual entitled to protection under the Americans

With Disabilities Act Amendments of 2008 (“ADAAA”) and was an employee

within the meaning of the ADAAA.

       24.    Plaintiff is a qualified individual with a disability within the meaning
 Case 8:21-cv-00694-SDM-JSS Document 1 Filed 03/23/21 Page 5 of 7 PageID 5



of the ADAAA, because Plaintiff, with a reasonable accommodation, could

perform the essential functions of his job with Defendant.

      25.     By the conduct described above, Defendant engaged in unlawful

employment practices in violation of the ADAAA, took adverse employment

actions against Plaintiff and discriminated against Plaintiff because of his

disability.

      26.     Plaintiff raised concerns of discrimination and retaliation due to his

disability.

      27.     As a result of Defendant’s unlawful conduct, Plaintiff has suffered

and continues to suffer damages, including, but not limited to, the following:

              a.    Back pay and benefits;

              b.    Interest on back pay and benefits;

              c.    Front pay and benefits;

              d.    Compensatory damages, including damages for mental
                    anguish, loss of dignity, and other intangible injuries;

              e.    Pecuniary and non-pecuniary losses;

              f.    Attorney’s fees and costs; and

              g.    For any other relief, this Court deems just and equitable.

      WHEREFORE, Plaintiff, BARRY LEE MERA, demands a trial by jury and a

judgment against Defendant, EVO PAYMENTS INTERNATIONAL, LLC, in an

amount within the jurisdictional limits of this Court, to wit: More than Thirty
 Case 8:21-cv-00694-SDM-JSS Document 1 Filed 03/23/21 Page 6 of 7 PageID 6



Thousand ($30,000.00) Dollars, plus attorney’s fees, costs, interest, and for such

other relief to which the Plaintiff may be justly entitled.


                          COUNT II
      AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008
                   (“ADAAA”) RETALIATION

       28.       Plaintiff realleges and adopts the allegations in paragraphs 1 through

21 as if set out in full hereafter.

       29.       Plaintiff suffered an adverse employment action (termination) for

opposing an employment practice and for opposing Defendant’s discriminatory

treatment of him, which action is unlawful pursuant to the ADAAA, 42 U.S.C. §

12112, et seq.

       30.       The above-described acts constitute retaliation, in violation of the

ADAAA.

       31.       As a result of Defendant’s unlawful retaliation, Plaintiff has suffered

and continues to suffer damages, including, but not limited to, the following:

                 a.    Back pay and benefits;

                 b.    Interest on back pay and benefits;

                 c.    Front pay and benefits;

                 d.    Compensatory damages;

                 e.    Pecuniary and non-pecuniary losses;

                 f.    Attorney’s fees and costs; and
 Case 8:21-cv-00694-SDM-JSS Document 1 Filed 03/23/21 Page 7 of 7 PageID 7



             g.     For any other relief, this Court deems just and equitable.

       WHEREFORE, Plaintiff, BARRY LEE MERA, demands a trial by jury and a

judgment against Defendant, EVO PAYMENTS INTERNATIONAL, LLC, in an

amount within the jurisdictional limits of this Court, to wit: More than Thirty

Thousand ($30,000.00) Dollars, plus attorney’s fees, costs, interest, and for such

other relief to which the Plaintiff may be justly entitled.


                           DEMAND FOR JURY TRIAL


       32.   Plaintiff, BARRY LEE MERA, demands a trial by jury on all issues so

triable.

DATED this 23rd day of March 2021.

                                        FLORIN GRAY BOUZAS OWENS, LLC

                                        /s/Christopher D. Gray
                                        CHRISTOPHER D. GRAY, ESQUIRE
                                        Florida Bar No.: 902004
                                        Primary: chris@fgbolaw.com
                                        Secondary: debbie@fgbolaw.com
                                        WOLFGANG M. FLORIN, ESQUIRE
                                        Florida Bar No.: 907804
                                        wolfgang@fgbolaw.com
                                        16524 Pointe Village Drive, Suite 100
                                        Lutz, FL 33558
                                        Telephone (727) 254-5255
                                        Facsimile (727) 483-7942
                                        Attorneys for Plaintiff
